                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT

WISCONSIN PROVINCE OF                      :
THE SOCIETY OF JESUS                       :
                                           :
      Plaintiff,                           :   CASE NO. 3:17-cv-01477-VLB
                                           :
V.                                         :
                                           :
AUDREY V. CASSEM, ET AL.,                  :   May 21, 2019
                                           :
      Defendants.                          :

                   PROPOSED QUALIFIED PROTECTIVE ORDER

      WHEREAS, the Wisconsin Province of the Society of Jesus (the

“Province”) has filed this action against Audrey Cassem (“A. Cassem”), Thomas

Owens, II (“Owens”), the Teachers Insurance and Annuity Association and

College Retirement Equities Fund (“TIAA-CREF”), and Neil Kraner in his capacity

as Temporary Administrator of the Estate of Edwin H. Cassem (“Kraner”);

      WHEREAS, the production of documents by third parties in response to

subpoenas served by the Province will require the production of documents that

contain “protected health information” that is protected from unauthorized

disclosure by the Health Insurance Portability and Accountability Act of 1996

(“HIPAA”), and the privacy regulations promulgated thereunder (45 C.F.R. §

164.500 et seq.) (“Qualified HIPAA Information”);

      WHEREAS, the Province wishes to obtain documents responsive to the

subpoenas it served on third parties while at the same time protecting Qualified

HIPAA Information;
      WHEREAS, the United States District Court for the District of Connecticut

finds that a Qualified Protective Order as authorized by 45 C.F.R. § 164.512 is

necessary, and for other good cause.

      IT IS HEREBY ORDERED AS FOLLOWS:

             1.    The parties and attorneys to the above-captioned matter (the

“Action”) are hereby authorized to subpoena, receive, produce and transmit

protected health information pertaining to Edwin H. Cassem to the extent and

subject to the conditions set forth herein.

             2.    For purposes of this Qualified Protective Order, “protected

health information” shall have the same scope and definition as set forth in 45

C.F.R. § 160.103, including, but not limited to, information related to:

                  a. The past physical and/or mental condition of Edwin H.

                     Cassem;

                  b. The provision of care to Edwin H. Cassem; and

                  c. The payment for care provided to Edwin H. Cassem which

                     identifies Edwin H. Cassem or which reasonably could be

                     expected to identify Edwin H. Cassem.

             3.    All “covered entities,” as defined in 45 C.F.R. § 160.103, are

authorized to disclose protected health information pertaining to Edwin H.

Cassem to all attorneys in this Action.

             4.    The parties and their attorneys shall be permitted to use the

protected health information in any manner reasonably connected with this

Action, including but not limited to, disclosure to the parties and their attorneys,



                                          2
experts, consultants, the court, necessary court personnel, court reporters, copy

services, trial consultants, jurors, any appellate court, and other persons and

entities involved in the litigation process.1

             5.     All protected health information produced or disclosed in the

Action shall be used solely for the prosecution or defense, including any appeal

therefrom, of the Action, and shall not be used for any other purpose.

             6.     Within thirty (30) days after the conclusion of this action,

including the exhaustion of all appeals, the parties, their attorneys, and any other

persons that came into possession of the protected health information through

this Action shall destroy the protected health information, including all copies

made, except for protected health information that was submitted to the court.

             7.     Nothing in this Order authorizes counsel to obtain medical

records or information through means other than formal discovery requests,

subpoenas, depositions, or other lawful processes.

             8.     This Order does not control or limit the use of protected health

information pertaining to Edwin H. Cassem that comes into possession of any

party, or any party’s attorney, from a source other than a covered entity as

defined in 45 C.F.R. § 160.103.




1
   See United States of America v. Camillo, 233 F.R.D. 520, 522 (S.D. Ill. 2005)
(“HIPAA permits protected health information to be revealed in a response to a
discovery request, if the parties agree to a protective order and have presented it
to the Court, or have asked the Court for a protective order… The protective order
should prohibit the use or disclosure of the protected health information for any
purpose other than the litigation, and require the return or destruction of the
protected health information (including all copies made) at the end of the
litigation or proceeding.”).
                                           3
                  21                  May
SO ORDERED this _______ day of ________________, 2019.



                                              /s/
                                  Hon. Vanessa L. Bryant
                                  United States District Judge




                              4
